            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 1 of 63



Mitchell J. Birzon, Esq.
BIRZON & ASSOCIATES
222 East Main Street, Suite 212
Smithtown, New York 11787
Tel: (631) 265-6300
Fax: (631) 265-6799
mjbirzon@bsb-lawyers.com
Attorneys for the Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 Case No.
 GLORIA HOLLOWAY,

                              Plaintiff,         COMPLAINT

                  -against-

 HOLY SEE, in its Capacity as a Foreign
 State (the State of Vatican City), and in its
 Capacity as an Unincorporated Association
 and Head of an International Religious
 Organization,
                             Defendant.

       Comes now, the Plaintiff, GLORIA HOLLOWAY, (hereinafter referred to as

“Holloway”), by and through counsel undersigned, and for her complaint against the

Defendant, Holy See, in its Capacity as a Foreign State (State of the Vatican City), and in

its Capacity as an Unincorporated Association and Head of an International Religious

Organization (hereafter referred to as the “Holy See”), hereby states and alleges as

follows:
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 2 of 63




                                 NATURE OF THE CASE

       1.      This case is about the catastrophic, longstanding and ongoing perpetration

of child rape and sexual abuse by the Roman Catholic Church through its clergy and

agents in the United States and the cover up of that abuse mandated by the Holy See in

blatant violation of the laws of the United States, the common law of the states, federal

common law and customary international law, including treaties and conventions adopted

and signed by the Holy See.

       2.      The aforementioned laws make the rape and sexual abuse of children a

crime, impose duties to report known or suspected child abuse, require organizations and

individuals to act in the best interests of children, and establish civil responsibility, all in

an attempt to protect children from harm. Indeed, the rape and sexual abuse of children is

a violation of international human rights standards and conventions adopted by virtually

all civilized nations.

       3.      Rather than safeguarding and protecting the Plaintiff and others like her

who were children at the time of their rape and sexual abuse, the Holy See has engaged in

decades of extraordinary schemes and clandestine plots aimed at protecting the very

criminals who routinely and with impunity raped and sexually abused minor children

throughout the United States and the world.

       4.      Bluntly stated, for well over fifty (50) years the Holy See has mandated that

all allegations of the rape and sexual abuse of children by its agents, organs, agencies

and/or instrumentalities, including but not limited to, its priests, clerics, bishops,

                                                2
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 3 of 63



archbishops, cardinals, brothers, sisters and/or lay-employees be kept under a cloak of

absolute secrecy in flagrant violation of state, federal or international law.

       5.      As a direct and proximate result of the Holy’s See’s decades long scheme

to avoid the legal consequences of its manifestly unlawful the complete financial burden

for its conduct has been borne by society in general, by the Church’s faithful parishioners

and most disturbingly by its helpless child victims.

       6.      Simply stated, the purpose of this action is to conclusively affix blame and

responsibility for these atrocities and the illegal cover up of such firmly where it belongs;

squarely at the feet of the architect of it all – the Holy See.

                              JURISDICTION AND VENUE

       7.      The Holy See is a “foreign state” within the meaning of 28 U.S.C. §1603;

hence, this Court has both personal and subject matter jurisdiction over all matters in this

action with respect to 28 U.S.C. §1330, as a claim for relief with respect to a foreign state

not entitled to immunity under §§1604-1607 of that title, including particularly 28 U.S.C.

§§1605(a)(1), 1605(a)(2), and 1605(a)(5), which provide general conditions for non-

immunity of a foreign state for any case:

            • in which the foreign state has waived its immunity either explicitly or by
              implication, notwithstanding any withdrawal of the waiver which the
              foreign state may purport to effect except in accordance with the terms of
              the waiver; or

            • in which the action is based upon a commercial activity carried on in the
              United States by the foreign state; or

            • in which the action is based upon an act performed in the United States in
              connection with a commercial activity of the foreign state elsewhere; or

                                               3
              Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 4 of 63




             • in which the action is based upon an act outside the territory of the United
               States in connection with a commercial activity of the foreign state
               elsewhere and that act causes a direct effect in the United States; or

             • not otherwise encompassed above, in which money damages are sought
               against a foreign state for personal injury occurring in the United States and
               caused by the tortious act or omission of that foreign state or of any official
               or employee of that foreign state while acting within the scope of his office
               or employment.
       8.       Insofar as the Holy See is a “foreign state” within the meaning of 28 U.S.C.

§1603, claims pursued herein are based upon commercial activities carried on in the

United Sates; acts performed in the United States in connection with such commercial

activities elsewhere; and/or upon acts outside the territory of the United States in

connection with commercial activities elsewhere that caused a direct effect in the United

States including but not limited to, inter alia, in the states of New York and Mississippi.

       9.       The aforesaid commercial activities of the Holy See, encompass both a

regular course of commercial conduct, including but not limited to fundraising activities,

and particular commercial transactions or acts.

       10.      Such activities carried on by the Holy See have substantial contact with the

United States, including acts performed in the United States, funds raised from United

States persons and sources and sent to the Holy See from organs, agencies and

instrumentalities in the United States, explicit and implicit policy directives from the

Holy See sent to its agents, organs, agencies and/or instrumentalities, including but not

limited to, its priests, clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-

employees in the United States, and substantial consequences for persons within the

United States resulting from the Holy See’s actions.

                                               4
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 5 of 63



       11.    Insofar as the Holy See is “foreign state” within the meaning of 28 U.S.C.

§1603, claims pursued herein, (not otherwise encompassed above), the Plaintiff seeks

money damages for personal injury occurring in the United States and caused by the

tortious acts or omissions of the Holy See and/or of its agents, organs, agencies and/or

instrumentalities, including but not limited to, its priests, clerics, bishops, archbishops,

cardinals, brothers, sisters and/or lay-employees while acting within the scope of their

office or employment within the United States, including but not limited to, in the states

of New York and Mississippi.

       12.    Such acts within the United States include the negligent direction and

control of the Holy See’s agents, organs, agencies and/or instrumentalities, including but

not limited to, its priests, clerics, bishops, archbishops, cardinals, brothers, sisters and/or

lay-employees as effectuated within the United States and resulting in a pattern of serious

personal injury and accompanying fraudulent concealment, obstructive behavior and

decades long plot to avoid the legal consequences of its conduct in the United States

including but not limited to, in the states of New York and Mississippi.

       13.    The failure of the Holy See, to control its agents, organs, agencies and/or

instrumentalities, including but not limited to, its priests, clerics, bishops, archbishops,

cardinals, brothers, sisters and/or lay-employees in the United States as set out in this

Complaint constitute a breach of mandatory obligations under United States and

international law and is in any event not a discretionary function of the Holy See or its

aforesaid agents under United States or international law.



                                               5
                 Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 6 of 63



          14.      The claims asserted herein against the Holy See, in its capacity a “foreign

state,” arise out of the doctrine of respondeat superior, agency, the command

responsibility doctrine, breach of fiduciary duty, negligence, negligence per se, violation

of customary international law.

          15.      The claims asserted herein against the Holy See, in its capacity a “foreign

state,” do not arise out of malicious prosecution abuse of process, libel, slander,

misrepresentation, deceit, or interference with contract rights.

          16.      The conduct of the Holy See, including its longstanding directives and

refusal to comply with the civil and/or criminal statues of the various United States

mandating the reporting of childhood sexual abuse, are not “discretionary acts or

functions.”

          17.      Further, the acts of the agents, organs, agencies and/or instrumentalities,

including but not limited to, priests, clerics, bishops, archbishops, cardinals, brothers,

sisters and/or lay-employees of the Holy See amount to criminal conduct in the nature of

aiding and abetting or criminal complicity of the crime of childhood rape, sexual abuse,

reckless endangerment, and obstruction of justice.

          18.      Insofar as the Holy See, is a “foreign state” within the meaning of 28

U.S.C. §1603, claims pursued herein, not otherwise encompassed above, also seek money

damages for personal injury occurring in the United States and caused by, among other

things:

                • The tortious acts of the Holy See’s agents, organs, agencies and/or
                  instrumentalities, including but not limited to, its priests, clerics, bishops,
                  archbishops, cardinals, brothers, sisters and/or lay-employees agents, acting
                                                  6
              Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 7 of 63



                in the United States for which it is liable under recognized principles of
                respondeat superior and vicarious liability; and/or

             • Tortious acts and negligence of the Holy See and its agents, organs,
               agencies and/or instrumentalities, including but not limited to, its priests,
               clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-
               employees agents in the United States in selecting, supervising, or
               otherwise controlling or failing to control its aforesaid agents in the United
               States. as well as the resulting harm, occurred in the United States; and/or

             • The tortious acts and negligence of the Holy See with respect to duties
               owed to Plaintiff under United States law, duties which it breached by its
               actions and patterns of action and inaction in the United States, including
               its prescription, enforcement and non-enforcement, and dissemination by
               managerial agents of the Holy See of directives and guidelines to be
               followed in the United States; and/or

             • The tortious acts of the agents, organs, agencies and/or instrumentalities,
               including but not limited to, its priests, clerics, bishops, archbishops,
               cardinals, brothers, sisters and/or lay-employees of the Holy See acting
               with its apparent authority and/or the negligence in enabling the
               concealment the commission of such tortious acts. Said apparent authority
               and/or opportunity for concealment arises from an agency relationship
               occurring in the United States, in addition to the injury occurring in the
               United States.


       19.      Such claims are not based on discretionary functions under United States or

international law. Nor do these claims against the Holy See, in its capacity a “foreign

state,” arise out of malicious prosecution, abuse of process, libel, slander,

misrepresentation, deceit, or interference with contract rights, but rather arise out of the

doctrine of respondeat superior, violations of customary international law, negligence,

breach of fiduciary duty, and infliction of emotional distress.

       20.      Insofar as the Holy See is a “foreign state” for the purposes of the Foreign

Sovereign Immunities Act (“FSIA”), as defined in 28 U.S.C. §1603, it has implicitly or

                                               7
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 8 of 63



explicitly waived any rights under, and/or is estopped from raising, the Foreign Sovereign

Immunities Act as a defense to suit by, among other things, failing to raise such defense

over a period of decades in settling and acquiescing in settlements of childhood sexual

abuse claims against or with respect to itself or its organs, agencies, or instrumentalities

in the United States, over which it exercises absolute control and authority under its own

CODE OF CANON LAW.

       21.     At all times relevant hereto, the actions of the Holy See, occurring in the

United States include the transmission and receipt in the United States of policies,

directives, orders or other direction or guidance, whether explicit or implicit in

furtherance of its fraudulent concealment, obstructive behavior and decades long efforts

to avoid the legal consequences of its conduct.

       22.     The actions of the Holy See at issue herein present fundamental issues of

human rights and the protection of children which have never been given immunity by

the United States government.

       23.     Fundamental human rights violations are subject to accountability in the

Federal Courts of the United States in the period preceding adoption of the FSIA. There

is no evidence that the Congress of the United States sought to immunize such

fundamental human rights of children from accountability in our courts by the adoption

of the FSIA.

       24.     In the alternative, Insofar as the Holy See, is not a “foreign state” within the

meaning of 28 U.S.C. §1603, oi if the Foreign Sovereign Immunities Act is not

applicable to any category of claims in this Complaint because such claims preceded the

                                               8
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 9 of 63



enactment of the FSIA, or any period of retroactivity under FSIA, or if for any other

reason the FSIA does not apply to this action, or any part of it, and insofar as the Holy

See is an unincorporated association and headquarters of an international religious

organization, this Court has subject matter jurisdiction over all such matters in this action

with respect to 28 U.S.C. §§1331 and 1332.

       25.     In the alternative, insofar as the Holy See, is not a “foreign state,” or to the

extent that it is an unincorporated association and headquarters of an international

religious organization, or if for any other reason the FSIA does not apply to this action, or

any part of it, this Court has federal question subject matter jurisdiction pursuant to 28

U.S.C. §1331, because claims pursued herein allege violations of customary international

law as codified in international treaties, including but not limited to the Universal

Declaration of Human Rights and the Convention on the Rights of the Child. Customary

international law, as well as treaties and acts of Congress, are the “supreme law of the

land” pursuant to Article VI of the United States Constitution. Issues of interpretation

and application of such customary international law provide federal question jurisdiction

under §1331.

       26.     In the alternative, insofar as the Holy See, is not a “foreign state,” or to the

extent that it is an unincorporated association and headquarters of an international

religious organization, or if for any other reason the FSIA does not apply to this action, or

any part of it, this Court has diversity subject matter jurisdiction pursuant to 28 U.S.C.

§1332, because the matter in controversy as to the Plaintiff exceeds the sum of $75,000,



                                               9
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 10 of 63



exclusive of interest and costs, and are between citizens of a state or states and a citizen

of a foreign state.

       27.     For all claims herein upon which subject matter jurisdiction is based upon

28 U.S.C. §1331 or §1332, this Court has personal jurisdiction over the Holy See,

pursuant to CPLR 302.

       28.     The claims herein arise from the Holy See’s, acts, directly or those of its

agents, organs, agencies and/or instrumentalities, including but not limited to, its priests,

clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-employees: in

transacting business in the states of New York and Mississippi; causing tortious injury by

an act or omission in the states of New York and Mississippi; and/or causing tortious

injury in by an act or omission outside the states of New York and Mississippi.

       29.     The Holy See, regularly does or solicits business, or engages in a persistent

course of conduct, or derives substantial revenue from goods used or consumed or

services rendered in the states of New York and Mississippi and the tortious injuries

occurring in the states of New York and Mississippi arise out of that doing or soliciting of

business or a persistent course of conduct or derivation of substantial revenue within the

states of New York and Mississippi.

       30.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 over

all other claims herein that that are so related to the claim or claims that form the basis of

the Court’s original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.

       31.     Venue is proper in this Court pursuant to 28 U.S.C. §1391.

                                              10
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 11 of 63



       32.     Insofar as the Defendant, Holy See, is a “foreign state” for the purposes of

the Foreign Sovereign Immunities Act, as defined in 28 U.S.C. §1603, service of process

is shall be pursuant to 28 U.S.C. §1608(a).

       33.     In the alternative, insofar as the Holy See, is not a “foreign state,” and to

the extent that it is an unincorporated association and headquarters of an international

religious organization, or if for any other reason the Foreign Sovereign Immunities Act

does not apply to this action, or any part of it, service of process is effected pursuant to

Fed. R.Civ.P., Rules 4 and 5 and/or New York CPLR 313.

                                       THE PARTIES

       34.     The Plaintiff, Holloway, is a victim of rape and sexual abuse committed by

the agents, organs, agencies and/or instrumentalities, of the Holy See, including but not

limited to, its priests, clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-

employees and is an adult female citizen of the state of New York.

       35.     The Plaintiff, Holloway, was a minor and resident of the State of

Mississippi and citizen of the United States at the time of her rape and sexual abuse as

alleged herein.

       36.     The Plaintiff, Holloway suffers ongoing emotional and psychological

injuries which were caused by the rape, sexual abuse, fraudulent concealment and

obstructive behavior of the Holy See and its agents, organs, agencies and/or

instrumentalities, including but not limited to, its priests, clerics, bishops, archbishops,

cardinals, brothers, sisters and/or lay-employees as alleged herein.



                                               11
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 12 of 63



       37.     The Holy See is the sovereign nation located in the Vatican City State, Italy

and the ecclesiastical, governmental, and administrative capital of the Roman Catholic

Church and seat of the Supreme Pontiff.

       38.     The Holy See is the composite of the authority, jurisdiction and sovereignty

vested in the Supreme Pontiff and his delegated advisors and/or agents to direct the

activities and business of the worldwide Roman Catholic Church.

       39.     The Holy See has unqualified power over the Catholic Church including

each and every individual and section of the church including but not limited to all

priests, Bishops, Archbishops, Metropolitans, Cardinals, and all other church workers, as

well as dioceses, archdioceses, ecclesiastical provinces, and orders.

       40.     The Holy See directs, supervises, supports, promotes and engages in the

oversight of the sovereign nation, the organization, and its employees for the purpose of

the business, foreign affairs, and employees of the worldwide Roman Catholic Church,

and provides religious and pastoral guidance, education and counseling to Roman

Catholics worldwide in exchange for all or a portion of the revenues collected from its

members.

       41.     The Holy See engages in some of its activities and business through its

agents, organs, agencies and/or instrumentalities, including but not limited to, its priests,

clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-employees who work

under its authority.

       42.     The Holy See actively engages in commercial activity in the United States

by collecting contributions from members. Moreover, the Plaintiff’s claims are based in

                                              12
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 13 of 63



part on her perpetrator’s commercial employment relationship with the Holy See and its

agents, organs, agencies and/or instrumentalities, including but not limited to, its priests,

clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-employees. The

relevant employment relationship is not peculiar to a sovereign as the employment is not

part of civil service, the diplomatic corps, or the military, nor were the perpetrator(s)

privy to governmental policy deliberations or engaged in legislative work.

       43.     The Holy See also actively engages in commercial and business activity in

the United States by recruiting and soliciting people to become members and contribute

to the financial operation of the Roman Catholic Church, including overseeing the

Society for the Propagation of the Faith in every diocese, including but not limited to, the

Archdiocese of New York, the Diocese of Brooklyn, the Diocese of Rockville Center,

and the Diocese of Jackson, Mississippi.

       44.     The Holy See is a unique entity, with an organizational structure and chain

of command that mandates that the Holy See and his head of state, the Supreme Pontiff,

have a significantly high level or involvement in the routine and day-to-day activities of

its agents and instrumentalities, particularly with respect to the handling of clergy who

have engaged in certain specified conduct, including child rape and/or sex abuse.

       45.     The Holy See enters into treaties and conventions with other foreign states,

including but not limited to the Universal Declaration of Human Rights, the Convention

on the Rights of the Child and the Convention Against Torture; maintains diplomatic

relations with other foreign states, including the United States; and has observer status in

the United Nations.

                                              13
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 14 of 63



       46.     The Holy See engages in commercial and business activity in the States of

New York and Mississippi, throughout the United States and throughout the world.

       47.     As part of its fundraising activities, Defendant Holy See oversees a

pontifical mission society, the Pontifical Society for the Propagation of the Faith.

       48.     The Society for the Propagation of the Faith was founded in 1822 and has a

central office in Rome under the oversight and control of the Holy See.

       49.     Through offerings in New York, Mississippi, the United States, and

worldwide, “the Society for the Propagation of the Faith provides ongoing support for the

pastoral and evangelizing programs of the Catholic Church in Africa, Asia, the Pacific

Islands and remote regions of Latin America.” (https://missionsla.org/programs/the-

society-for-the-propagation-of-the-faith/; last visited January 16, 2019).

       50.     Each diocese has a separate Society for the Propagation of the Faith under

the control and oversight of the Holy See, including, but not limited to, the Archdiocese

of New York and the Diocese of Jackson, Mississippi.

       51.     The money donated to the Society for the Propagation of the Faith is sent to

the pontifical Mission Societies in the United States headquartered in New York, which is

also under the direction and control of the Holy See. The Society for the Propagation of

the Faith takes donations and has special collections specifically for the mission.

       52.     The Holy See’s business or private operation, in addition to overseeing its

employees not engaged in work peculiar to a sovereign, performs acts that are

commercial in nature, including extensive financial operations and fundraising activities

throughout the United States.

                                             14
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 15 of 63



       53.     Consistent with its corporate structure, the Holy See has instituted

worldwide, mandatory policies that perpetuate its financial strength and stability,

particularly through the Society for the Propagation of the Faith.

       54.     As part of its fundraising activities, the Holy See has continued the long

and entrenched tradition of Peter’s Pence.

       55.     Peter’s Pence fundraising for the Holy See has been active since 1871 when

it was created by the “Saepe Venerabilis” encyclical authored by Supreme Pontiff Pius

IX.

       56.     Members of the Roman Catholic Church are encouraged to send their

donations throughout the year directly to the Office of the Holy Father in Vatican City,

but the Holy See also directs and coordinates an international campaign each and every

year on June 29 or the closest Sunday to the Solemnity of Saints Peter and Paul for its

agents, organs, agencies and/or instrumentalities, including but not limited to, its priests,

clerics, bishops, archbishops, cardinals, brothers, sisters and/or lay-employees to take up

a specific collection for the benefit of the Holy See.

(http://www.vatican.va/roman_curia/secretariat_state/obolo_spietro/documents/index_en.

htm last visited January 16, 2019).

       57.     Peter’s Pence raises funds that are required to be sent directly to the Holy

See.

       58.     Dioceses, Bishops, Archbishops and other agents of the Holy See are

ordered to send the funds directly to “His Holiness Supreme Pontiff Francis, 00120,

Vatican City.”

                                              15
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 16 of 63



       59.     As part of Peter’s Pence, the Holy See is involved in the United States in

creating materials to advertise for its campaign and benefits directly from solicitation

letters sent to members of its organization throughout the United States.

       60.     The Holy See also is directly involved in and authorizes and supports

appeals at parishes throughout the United States for members to give money to the Holy

See and the creation and distribution of materials to help its agents recruit fund for the

Peter’s Pence Collection.

       61.     The Holy See also uses other forms of media such as ads and posters to

solicit funds in the United States.

       60.     Upon information and belief, the Peter’s Pence operation has provided the

Holy See with millions of dollars each year from the United States.

       62.     The Peter’s Pence collection brought in almost $80 million for the Holy See

in 2007 and over $100 million in 2006, with the United States providing the largest

percentage of the funds.

       63.     The Holy See’s business divisions in the United States facilitate the largest

portion of money collected for the Holy See in the Peter’s Pence Collection.

       64.     As part of this campaign the Holy See and its agents, organs, agencies

and/or instrumentalities, including but not limited to, its priests, clerics, bishops,

archbishops, cardinals, brothers, sisters and/or lay-employees recruit and solicit people to

become paying members of the organization.

       65.     The Holy See also assesses each Bishop, Archbishop, and Cardinal a tax for

certain activities. This is money that is required to be sent to the Holy See.

                                              16
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 17 of 63



       66.     The Holy See also assesses a monetary amount that each Diocese,

Archdiocese, Bishop, Archbishop and Cardinal must pay annually to Holy See.

Generally, this amounts to thousands of dollars from each Diocese, including but not

limited to those located within the States of New York and Mississippi, respectively.

       67.     The Holy See has direct involvement with seminaries in the United States

including in the states of New York and Mississippi, where it trains its agents in its

organization and operation.

       68.     On August 15, 1990, Supreme Pontiff John Paul II issued an apostolic

constitution on Catholic higher education entitled Ex cord Ecclesiae.

       69.     The Apostolic Constitution described, in detail, the top-down relationship

between Defendant Holy See and its educational institutions like seminaries.

       70.     According to the Catholic Church Extension Society, no matter where it’s

located or how it’s structured, every institution within the organization answers to the

Holy See.

       71.     The Holy See’s Congregation for Catholic Education has jurisdiction over

all Catholic institutions of higher learning, including seminaries.

       72.     As a result, it oversees and controls the admissions requirements and

curricula to ensure that candidates are properly prepared.

       73.     In addition, since 1971, U.S. seminaries have adhered to the Program of

Priestly Formation (PPF) promulgated by the U.S. bishops’ conference and also approved

by Rome.



                                             17
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 18 of 63



       74.     The Holy See has a vast enterprise in the United States which recruits

solicits members in order to support its business operations in the United States and

worldwide.

       75.     The Holy See is solely responsible for creating new divisions of its business

and private enterprise (called a “Diocese” or “Archdiocese”) around the world. Only the

Holy See has this power.

       76.     The Holy See created all of the dioceses in the states of New York and

Mississippi, including the Archdiocese of New York and the Diocese of Jackson.

       77.     The Holy See creates, divides and re-aligns dioceses, archdioceses and

ecclesiastical provinces.

       78.     The Holy See gives final approval to the creation, division or suppression

of provinces of religious orders and it is solely responsible for modification or

elimination of one of the divisions of its business enterprise.

       79.     The Holy See reserves the exclusive right to perform numerous local

activities within its business operation within the United States including, but not limited

to, overseeing and managing the Society for the Propagation of the Faith, laicization of

clerics, dispensations from its rules and regulations, and appeals of a bishop's decision.

       80.     The Holy See has control over and involvement with property owned by all

Catholic entities in the states of New York and Mississippi.

       81.     The Holy See's permission is required for the alienation (sale, gift, etc.) of

much of the property owned by Catholic Entities in the states of, inter alia, New York

and Mississippi.

                                              18
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 19 of 63



       82.     The Holy See directly and definitively controls the standards, morals, and

obligations of the clergy of the Catholic Church.

       83.     The Holy See also does this by and through its agents , organs and/or

instrumentalities, including the Congregation for the Clergy and the Congregation for

Religious, both delegated by the Supreme Pontiff and acting on his behalf and under his

authority.

       84.     The Holy See interacts with its local business units including those in the

United States in a manner that controls their day-to-day business and provides for no

discretion on numerous issues, and in particular the handling of child rape and sexual

abuse by clergy and the determinations whether clergy remain in the Holy See's employ.

       85.     The Holy See routinely promulgates its policies through various means

including encyclical, canon law, and Papal pronouncements.

       86.     The Holy See controls, inter alia, where its priests, clerics, bishops,

archbishops, cardinals, brothers and/or sisters live and prohibits certain conduct by such

individuals.

       87.     At times, the Holy See has prohibited its clerics from gambling, carrying

arms, hunting, or spending time at a tavern without just cause.

       88.     The Holy See has also prohibited its clerics from practicing medicine or

surgery, from being a legislator, or volunteer for the army.

       89.     The Holy See promotes the sacred liturgy, directs and coordinates the

spreading of its doctrine, and undertakes other actions necessary to promote its doctrine.



                                              19
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 20 of 63



       90.     The Holy See creates, appoints, assigns and re-assigns bishops, superiors of

religious orders, and through the bishops and superiors of religious orders has the power

to directly assign.

       91.     The Holy See has the final and sole power to remove individual clergy.

       92.     All bishops, clergy, and priests, including religious order priests, vow to

show respect and obedience to the Supreme Pontiff and their bishop.

       93.     The Holy See also examines and is responsible for the work and discipline

and all those things which concern bishops, superiors of religious orders, priests and

deacons of the religious clergy.

       94.     In furtherance of this duty, the Holy See requires bishops to file a report, on

a regular basis, outlining the status of and any problems with clergy.

       95.     The Holy See promulgates and enforces the laws and regulations regarding

the education, training and standards of conduct and discipline for its members and those

who serve in the governmental, administrative, judicial, educational and pastoral

workings of the Catholic Church worldwide.

       96.     The Holy See is also directly and solely responsible for removing superiors

of religious orders, bishops, archbishops and cardinals from service in the various

divisions and offices of the Catholic Church.

       97.     The Holy See buys and sells real and personal property, and purchases and

supplies goods and services in pursuit of its private and business activities.

       98.     The Holy See, (beyond its collection through Peter's Pence and other

means), is supported through the contributions of its parishioners, which are received as

                                              20
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 21 of 63



part of a regular course of commercial conduct in the form of donations of money, real

property and personal property.

       99.     A major source of funds for the Holy See is monies received from its

parishioners in the form of tithing.

       100.    The amount of money flowing to the Holy See from the United States is

directly affected by the beliefs of its parishioners in the righteousness of the Holy See and

its conduct.

       101.    As members of the Roman Catholic Church, its parishioners are obligated

to revere, respect, and obey the edicts issued from the Holy See, and are under threat of a

denial of the sacraments or excommunication if they do not follow those edicts.

       102.    Another major source of funding that the Holy See and its agents receive is

in the form of tuition for attendance at its Catholic Schools.

       103.    The Holy See directs and mandates the morals and standards of conduct of

all clergy of the Roman Catholic Church by and through its agents organs and/or

instrumentalities, by enforcement of its rules and regulations written and promulgated by

the Holy See and used as the employee manual for clergy.

       104.    The Holy See creates, appoints, assigns, reassigns and retires all clerics,

bishops, archbishops and cardinals.

       105.    The Holy See accords definitive approval to the election of the heads of

religious orders and, through the religious superiors and the bishops of dioceses, it

exercises the power to directly assign and remove individual priests and deacons.



                                              21
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 22 of 63



       106.   The Holy See determines whether religious orders are to be disciplined for

inappropriate behavior and whether they may remain in the Church following

inappropriate behavior.

       107.   All bishops, priests and clergy, including religious order priests, vow to

show respect and obedience to the Holy See.

       108.   When a priest is ordained, he kneels before his bishop and promises him

and his successors obedience and respect. On the day a priest receives the fullness of the

priesthood in his ordination to the episcopacy, he stands before his consecrators and the

assembled people of God and promises his obedience and loyalty to the supreme Roman

pontiff, the Holy See. He receives financial support throughout the full length of his life,

and he may not be deprived of his pension or his clerical status unless the Holy See

approves.

       109.   Each Cardinal takes an oath upon becoming a Cardinal which requires

obedience to the Holy See and also requires secrecy in certain circumstances.

       110.   An English translation of that oath is "I [name and surname], Cardinal of

the Holy Roman Church, promise and swear to be faithful henceforth and forever, while I

live, to Christ and his Gospel, being constantly obedient to the Holy Roman Apostolic

Church, to Blessed Peter in the person of the Supreme Pontiff [name of current Pontiff],

and of his canonically elected Successors; to maintain communion with the Catholic

Church always, in word and deed; not to reveal to anyone what is confided to me in

secret, nor to divulge what may bring harm or dishonor to Holy Church; to carry out with



                                             22
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 23 of 63



great diligence and faithfulness those tasks to which I am called by my service to the

Church, in accord with the norms of the law."

          111.   The Holy See examines and is responsible for the work and discipline and

all those things which concern bishops, superiors or religious orders, priests and deacons.

In furtherance of this duty, the Holy See, among other things, requires bishops to file a

report, on a regular basis, outlining the status of and any problems with priests and

clergy.

          112.   The Holy See promulgates and enforces the laws and regulations regarding

the education, training and standards of conduct and discipline for those who serve in the

governmental, administrative, judicial, educational and pastoral workings of the Roman

Catholic Church worldwide.

          113.   No priest, cleric, superior of a religious order, bishop, archbishop or

cardinal may be removed from service without the approval of the Holy See; nor can any

priest, cleric, superior of a religious order, bishop, archbishop or cardinal remain in

service over the objection of the Holy See.

          114.   The Holy See is directly and absolutely responsible for removing bishops,

archbishops and cardinals from service in the various divisions and offices of the Roman

Catholic Church by issuing instructions, mandates and dictates in the United States.

          115.   As part of its business and private operation the Holy See requires its

agents in charge of its operation in a particular geographical location to come to Rome

and report about the state of the Holy See’s operations, including any problems involving

issues that are commercial in nature, including financial status and business issues. The

                                                23
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 24 of 63



Holy See calls these Ad Limina visits. These agents, as appointed leaders of the local

business and private operations including those in the United States, are required to make

this visit at least once every five years.

       116.    As part of its business and private operation, the Holy See also requires its

divisions to write detailed reports about the status of the operation including but not

limited to personnel issues, finances, and real estate holdings.

       117.    With respect to the income of pastors and their supervisors, the Holy See

requires information regarding whether it is form real estate, public funds, or from a

contribution made by the faithful or by the diocese. These reports are sometimes called

“quinquennial reports.”

       118.    The Holy See has the ultimate authority to give approval or disapproval to

the settlement of legal claims, and the terms of such settlements, against its agents,

including priests, clerics, superiors of religious orders, bishops and archbishops, arising

out of childhood sexual abuse in the states of, inter alia, New York and Mississippi, the

United States and throughout the world.

       119.    The Holy See enters into treaties and conventions with other foreign states,

including but not limited to the Universal Declaration of Human Rights,

(www.un.org/en/udhrbook/pdf/udhr_booklet_en_web.pdf ; last visited March 4, 2019),

and the Convention on the Rights of the Child,

(https://www.ohchr.org/en/professionalinterest/pages/crc.aspx; last visited March 4,

2019), maintains diplomatic relations with other foreign states, including the United

States, and has observer status in the United Nations.

                                             24
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 25 of 63




                            GENERAL ALLEGATIONS

       120.   The problem of the rape and sexual abuse of children committed by Roman

Catholic clerics and others within the Holy See’s control is almost as old as the Roman

Catholic Church itself.

       121.   The first formal legislation was passed at the Council of Elvira in Spain in

306 A.D.

       122.   This council passed legislation condemning rape and sexual abuse by the

clergy, including sexual abuse of boys. The Council of Elvira was the first in a series of

legislative attempts by the Roman Catholic Church to curb its problem of the rape and

sexual abuse of children committed by its clergy.

       123.   In the 11th century, a writing authored by Father Peter Damien, THE BOOK

OF GOMORRAH,     was presented to the Holy See. This work encouraged punishment of

priests and clerics who raped and abused children, particularly boys.

       124.   In 1917 the Holy See, codified all of its rules, regulations and laws,

including those applicable to the conduct of priests and clergy, in one document known

as the CODE OF CANON LAW.

       125.   The CODE OF CANON LAW specifically made it a crime for priests and

clerics to have sexual relations or relationships with children under the age of sixteen,

demonstrating that the Holy See, was well aware of the centuries-old practice of the rape

and sexual abuse of children by Roman Catholic priests and clerics. Even today, the



                                             25
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 26 of 63



current version of the Code (Vatican II), the rape and sexual abuse of children by priests

and clerics is expressly forbidden.

       126.   The Holy See has known about the widespread problem of the rape and

sexual abuse of children committed by its clergy for centuries but has covered up that

abuse. Secret settlement agreements with victims were used to silence the victims and

their families and to protect the abuser from criminal prosecution by in the states of, inter

alia, New York and Mississippi, the United States and throughout the world.

       127.   This practice was designed to shield the Holy See, from scandal, and has

been mandated not only in the United States but throughout the world, including North

and South America, Europe and Australia.

       128.   The Holy See is responsible for the historically verified practice of bishops

moving sexually abusive priests to areas where allegations of the offender’s abusive

conduct were not known.

       129.   The Holy See has never taken appropriate steps to remove sexually abusive

priests from the ministry.

       130.   The absolute power of the Holy See, over its bishops in the United States

was demonstrated in 2002, when the U.S. Conference of Catholic Bishops adopted a

proposed policy designed to protect children from priest sexual abuse. The bishops were

powerless to implement this policy without approval from the Holy See.

       131.   The Holy See, inter alia, denied approval of key provisions sought by the

U.S. Bishops which would have required that its agents in the states of, inter alia, New



                                             26
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 27 of 63



York and Mississippi, the United States and throughout the world to report all known or

suspected child abuse to the civil authorities.

       132.     The Holy See, inter alia, refused to give the bishops in the states of, inter

alia, New York and Mississippi, the United States and throughout the world the power to

remove abusive priests from the ministry.

       133.     While the “public” policy of the Holy See, is to forbid the rape and sexual

abuse of children by priests and clerics within its control, the actual “private” or secret

policy is to harbor and protect its abusive priests, clerics, bishops, archbishops, cardinals,

agents, and employees from public disclosure and prosecution, in order to maintain its

aura of infallibility and thereby ensure that its parishioners, followers and financial

contributors in the states of, inter alia, New York and Mississippi, the United States and

throughout the world will not lose faith and fail to contribute money and property to the

Holy See.

       134.     In furtherance of its decades of fraudulent concealment and obstruction the

Holy See has mandated a multi-level policy of mandatory secrecy over all matters

involving the administrative, legislative and judicial activities of the Vatican offices and

departments under the direct authority of the Pope, as well as over all similar activity in

the various dioceses throughout the world including but not limited to, the states of, inter

alia, New York and Mississippi.

       135.     The highest level of secrecy is the absolute secrecy mandated for all

communications which take place in the sacrament of penance, commonly referred to as

“confession.”

                                               27
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 28 of 63



       136.    The highest level of secrecy outside the confessional is known as the

“Pontifical secret,” which is imposed on certain activities of the various departments or

congregations of the Holy See.

       137.    Violation of the Pontifical Secret results in certain penalties, including

excommunication.

       138.    In 1962, Defendant Holy See released the confidential document,

Instruction on The Manner of Proceeding in Cases of Solicitation, (The Vatican Press,

1962), available at http://www.vatican.va/resources/resources_crimensollicitationis-

1962_en.html (last viewed September 13, 2018) (hereinafter referred to as "Crimen

Sollicitationis").

       139.    On its face, the heading of the Crimen Sollicitationis states "From the

Supreme and Holy Congregation of the Holy Office To All Patriarchs, Archbishops,

Bishops and Other Diocesan Ordinaries 'Even of the Oriental Rite"' and contains

mandatory and specific instructions regarding the handling of child sex abuse by clergy.

It permits no discretion in the handling of such cases.

       140.    According to the Crimen Sollicitationis itself, it is an "instruction, ordering

upon those to whom it pertains to keep and observe it in the minutest detail." Crimen

Sollicitationis at paragraph 24. 81. This 1962 document again reinforced that the Holy

See had knowledge that there was a systemic problem of its agents raping and abusing

sexually children.

       141.    In May of 2000, the Irish government established a Commission to Inquire

into Child Abuse which was to perform three primary functions: (a) to hear evidence of

                                              28
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 29 of 63



abuse from persons who allege they suffered abuse in childhood, in institutions, during

the period from 1940 or earlier, to the present day; (b) to conduct an inquiry into abuse of

children in institutions during that period and, where satisfied that abuse occurred, to

determine the causes, nature, circumstances and extent of such abuse; and (c) to prepare

and publish reports on the results of the inquiry and on its recommendations in relation to

dealing with the effects of such abuse.

       142.   The Irish Commission to Inquire into Child Abuse generated an in-depth

report that investigated and analyzed the rape and sexual abuse of children by clergy and

documented that the Catholic Church had a systemic problem of numerous clergy raping

and sexually abusing children.

       143.    The report generated by the Commission to Inquire into Child Abuse

reached several conclusions including but not limited to: (a) cases of sexual abuse were

managed within the institution with a view to minimizing the risk of public disclosure

and consequent damage to the institution; (b) the offenses were not reported to the police;

(c) the recidivist nature of sexual abuse was well known to authorities within the

institution; (d) the Church authorities knew that the sexually abusive clergy were often

long-term offenders who repeatedly abused children wherever they were working; (e)

when confronted with evidence of sexual abuse, a standard response of the religious

authorities was to transfer the offender to another location where, in many instances, he

was free to abuse again; sexual abuse was endemic in boys' institutions.

http://www.childabusecommission.ie/ (last viewed January 2019).



                                             29
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 30 of 63



       144.   The Holy See was an active manager and mandated the policies that led to

these horrific occurrences in Ireland.

       145.   The Holy See has been involved in the formation of secret facilities in the

United States where sexually offending clergy would be sent for short periods of time.

       146.   In 1947, Father Gerald Fitzgerald founded the Congregation of the Servants

of the Paracletes to deal with so-called “problem priests” after having become convinced

of their inability to change he wrote regularly to bishops in the United States and to

Vatican officials, including the pope, of his opinion that many sexual abusers in the

priesthood should be laicized immediately.

www.ncronline.org/news/accountability/bishops-were-warned-abusive-priests (last

viewed January 2019).

       147.   By the mid-1950s, Father Fitzgerald had become so convinced of the

inability of priests engaging in the rape and sexual abuse of children to change that he

searched for an island to purchase with the intent of using it as a place to isolate such

offenders. www.ncronline.org/news/accountability/bishops-were-warned-abusive-priests

(last viewed January 2019).

       148.   At the request of the prefect, Cardinal Alfredo Ottaviani, one of the Holy

See's officials, Father Fitzgerald prepared a report dated April 11,1962.

       149.   In Father Fitzgerald’s April 1962 report to the Pope he specifically

discussed the various types of sexual problems of priests, including sexual abuse of

minors: "On the other hand, where a priest for many years has fallen into repeated sins

which are considered, generally speaking, as abnormal (abuse of nature) such as

                                             30
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 31 of 63



homosexuality and most especially the abuse of children, we feel strongly that such

unfortunate priests should be given the alternative of a retired life within the protection of

monastery walls or complete laicization."

       150.     In 1963, Father Fitzgerald had a private audience with Supreme Pontiff

Paul VI (1963-1978) and on August 27, 1963, submitted a further report to him at the

Pope’s request in which he clearly articulated his concerns regarding priests who sexually

abuse minors: "Problems that arise from abnormal, homosexual tendencies are going to

call for, not only spiritual, but understanding psychiatric counseling. Personally, I am not

sanguine of the return of priests to active duty who have been addicted to abnormal

practices, especially sins with the young….Where there is indication of incorrigibility,

because of the tremendous scandal given, I would most earnestly recommend total

laicization "

       151.     The Holy See kept Father Fitzgerald’s reports secret under its longstanding

policy to avoid scandal at all costs.

       152. At the time of the creation and implementation of the Crimen Sollicitationis

in 1962, the Holy See knew that it had a widespread problem of its clergy raping and

sexually abusing children, including in the United States, and it authorized, facilitated

and participated in the creation of secret facilities in the United States where sexually

offending clergy could be sent before they were moved to another parish to work and

potentially abuse again.

       153.     The Holy See's Crimen Sollicitationis specifies in paragraph 4 that although

the penalty for a Catholic member who violates the vow of secrecy regarding child sex

                                             31
               Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 32 of 63



abuse by clergy is usually excommunication, extreme cases can also result in removal

from ministry or "they [the Ordinary, or controlling agent] will also be able to transfer

him to another [assignment], unless the Ordinary of the place has forbidden it because he

has already accepted denunciation and has begun the inquisition."

        154.     Through this policy and others the Holy See has and continues to

knowingly allow, permit and encourage the rape and sexual abuse of children by its

agents, including the Reverend Timothy Cawley.

        155.     The Holy See retains at all times the power over who conducts the

"inquisition" that investigates claims regarding the "crime of solicitation." Crimen

Sollicitationis at paragraph 2.

        156.     While the Holy See delegates power over such investigative proceedings to

its chosen agents, it retains the unilateral power at all times to "summon [] the case to

itself." Id.

        157.     In addition, if it is unclear whether the "denounced person" is under the

jurisdiction of any of the Holy See's agents, the Crimen Sollicitationis mandates that the

agent with knowledge of the abuse to send the case "to the Supreme Holy Congregation

of the Holy Office." Crimen Sollicitationis at paragraph 3l.

        158.     The Holy See specifically has carved out the treatment of rape and sexual

abuse of children by its clergy from other employment issues in order to have continuing

control over this issue.

        159.     The Holy See governs the treatment of rape and sexual abuse of children by

its clergy every day and perpetually according to non-negotiable and mandatory

                                               32
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 33 of 63



standards that it first set into place in 1867, which is approximately when civil law also

outlawed child sex abuse, and then reiterated and elaborated in 1922, 1962 and 2001.

       160.     The Holy See has defined the "worst crime" to be covered by its dictated

procedures, standards, and mandatory treatment, as "any obscene, external act, gravely

sinful, perpetrated in any way by a cleric or attempting by him with youths of either sex

or with brute animals (bestiality)." Crimen Sollicitationis at paragraph 73.

       161.     The Holy See grants no discretion given to its agents in the handling of

cases involving the rape and sexual abuse of children: Each and every one pertaining to

the tribunal in any way or admitted to knowledge of the matters because of their office, is

to observe strictest secret, which is commonly regarded as a secret of the Holy Office, in

all matters and with all persons, under the penalty of excommunication latae sententiae,

ipso facto and without any declaration [of such a penalty] having been incurred and

reserved to the sole person of the Supreme Pontiff, even to the exclusion of the Sacred

Penitentiary, are bound to observe [this secrecy] inviolably. Crimen Sollicitationis at

paragraph 11.

       162.     The Holy See mandates secrecy for all those involved, including agents and

itself, in handling allegations of sexual abuse. Penalties for the crime of solicitation

include an order to move offending priests to other locations once they have been

determined to be "delinquent."

       163.     In response to allegations of the rape and sexual abuse of children, the

Crimen Sollicitationis mandates that supplementary penalties include 'As often as, in the

prudent judgment of the Ordinary, it seems necessary for the amendment of the

                                              33
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 34 of 63



delinquent, for the removal of the near occasion [of soliciting in the future], or for the

prevention of scandal or reparation for it, there should be added a prescription for a

prohibition of remaining in a certain place." Crimen Sollicitationis at paragraph 64.

       164.   The Holy See creates and maintains this policy of secrecy and transfers,

enumerated within Crimen Sollicitationis by threatening all involved with

excommunication and, thus, damnation, if they do not comply.

       165.   According to Crimen Sollicitationis, once these non-discretionary penalties

are levied, only the Holy See through the Congregation of the Holy Office, has the power

to alter or remit the punishment.

       166.   In Crimen Sollicitationis, the Holy See created a specific procedure which

local Ordinaries, as agents of the Holy See were required to follow.

       167.   The commandment of silence regarding cases of the rape and sexual abuse

of children embodied in the instruction on penalty of removal (excommunication)

operated to deprive the local agents of any meaningful discretion.

       168.   Even if Crimen Sollicitationis can be read to allow the local agent of the

Holy See to choose one of a limited number of options, the instruction from the Holy See

nonetheless mandates which of those specific options should be chosen, and mandates

how each is to be handled. In addition, the Holy See reserves to itself the power to

reverse whichever of the limited set of options is chosen.

       169.   In 1988 the Holy See issued another mandatory and specific policy that

reiterated that its Congregation for the Doctrine of Faith had the power over crimes

against morals, which includes the rape and sexual abuse of children by its priests. This

                                              34
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 35 of 63



document was Apostolic Constitution called Pastor Bonus (available at

http://www.bishopaccountability.org/AtAGlance/church_docs.htm ) (last visited January

2019.)

         190.   In 1990, Bishop A. James Quinn, at a Midwest Canon Law Society

Meeting told of a policy where Bishops could send documents that "you really don't want

people to see" to the Vatican embassy in Washington "because they have immunity."

(available at http://www.bishopaccountability.org/AtAGlance/church_docs.htm ) (last

visited January 2019.)

         191.   On or about April 30, 2001, Supreme Pontiff John Paul II issued an

Apostolic Letter, Sacramentorum Sanctitatis Tutela, (available at

http://www.bishopaccountability.org/resources/resource-

files/churchdocs/SacramentorumAndNormaeEnglish.htm last visited January 2019),

which confirms the direct relationship between the Holy See and employees who commit

these crimes of solicitation.

         192.   The Sacramentorum Sanctitatis Tutela mandate supplemented the 1962

Crimen Solicitationis and confirmed its position as an executive disciplinary handbook:

         "It is to be kept in mind that an Instruction of this kind had the force of law since

the Supreme Pontiff, according to the norm of can. 247, S 1 of the Codex Iuris Canonici

promulgated in 1917, presided over the Congregation of the Holy Office, and the

Instruction proceeded from his own authority... Supreme Pontiff Paul VI... confirmed the

Congregation's judicial and administrative competence...Finally, by the authority with

which we are invested, in the Apostolic Constitution, Pastor Bonus, promulgated on June

                                               35
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 36 of 63



28, 1988, we expressly established, "[The Congregation for the Doctrine of the Faith]

examines delicts against the faith and more grave delicts whether against morals or

committed in the celebration of the sacraments, which have been referred to it and,

whenever necessary, proceeds to declare or impose canonical sanctions according to the

norm of both common and proper law," thereby further confirming and determining the

judicial competence of the same Congregation for the Doctrine of the Faith as an

Apostolic Tribunal.

       193.   The 2001 Sacramentorum Sanctitatis Tutela mandate expressly reserved to

the Holy See's Congregation of the Doctrine of the Faith the right to deal with allegations

of child sex abuse against priests.

       194.   Under the mandatory policy contained in the 2001 Sacramentorum

Sanctitatis Tutela mandate, the Holy See’s Bishops, Archbishops, Cardinals and

hierarchs are required to report any priest accused of the rape and sexual abuse of

children to the Holy See's Congregation for the Doctrine of Faith.

       195.   Actions of Defendant Holy See occurring in the United States include the

transmission and receipt in the United States of policies, directives, orders or other

direction or guidance, whether explicit or implicit.

       196.   The Plaintiff has been and continues to be harmed as a result of the Holy

See's practice and policy of not reporting the suspected rape and sexual abuse of children

child by its agents to law enforcement officials and by requiring the absolute secrecy of

all its agents who received reports of such abuse.



                                             36
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 37 of 63



       197.   There are children today who are in imminent danger of abuse because

Defendant Holy See has failed to report or release the names of agents that have been

either been convicted or credibly accused of molesting children, or that Defendant Holy

See itself has found guilty of abuse.

       198.   There are a number of priests, brothers, bishops and agents who the Holy

See continued in ministry after it knew or suspected that those agents had raped and/or

sexually assaulted children.

       199.   The Holy See knew that there was a high probability that these clerics

would rape and/or sexually assault more children, but sought to protect itself from

scandal, sought to keep its income stream going, at the peril of children.

       200.   Upon information and belief, the Holy See did not report all allegations of

the rape and sexual assault of children by its agents and former agents to law

enforcement, those directly in the path of danger, or the public.

       201.   The Holy See adopted and enforced a policy and practice where its agents

were not supposed to report abuse by its agents to law enforcement, those directly in the

path of danger, or the public.

       202.   The Holy See continues to address and handle child sexual abuse cases

internally, putting children at risk of harm.

       203.   The United States Catholic Conference of Bishops has indicated that over

6,000 clerics have been accused of abuse between 1950 and 2016. Less than 3,000 of

these names have been released to the public.



                                                37
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 38 of 63



        204.   In the United States, Cardinal Bernard Law was accused of concealing

information relating to child sexual abuse in the Boston Archdiocese. Specifically,

Cardinal Law knew that priest John Geoghan had abused boys and been moved from

parish to parish.

        205.   Despite this, upon his resignation as Archbishop of Boston, Cardinal Law

was promoted in Rome and became an archpriest of one of Rome's basilicas. He received

a cardinal's funeral upon his death in 2017.

        206.   In 2018, Carlo Maria Vigand, Titular Archbishop of Ulpiana and former

Apostolic Nuncio in the United States, released a letter indicating that Defendant Holy

See had been informed in at least 2000 of former Archbishop of Washington D.C.'s

Theodore McCarrick's "gravely immoral behavior with seminarians and priests."

McCarrick became a Cardinal in approximately 2001.

        207.   In 2018, Fr. Boniface Ramsey released an October 2006 letter which he

received from a top official of the Vatican Secretariat of State. In the letter, then

Archbishop Leonardo Sandri acknowledged receipt of the allegations regarding

McCarrick in 2000.

        208.   After 2008, sanctions were imposed by Supreme Pontiff Benedict XVI

upon McCanick due to his inappropriate behavior with seminarians and fellow priests.

        209.   Archbishop Vigand indicated in his letter that he informed Supreme Pontiff

Francis of McCarrick's inappropriate behavior and history of abuse in approximately

2013.



                                               38
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 39 of 63



       210.   Supreme Pontiff Francis remained complicit in the cover-up of McCarrick

and did not take action as to McCarrick or accept McCarrick's resignation from the

College of Cardinals until July 2018 after several accusations that McCarrick had

sexually abused minors became public.

       211.   In Minnesota, Bishop Michael Hoeppner in the Diocese of Crookston

settled a lawsuit in 2017 brought against him individually for coercion and intentional

infliction of emotional distress after he forced a survivor of sexual abuse to recant his

report of abuse. In the process, Bishop Hoeppner violated a state court order requiring

him to disclose the names and files of priests accused of abuse in the Crookston Diocese.

       212.   Bishop Hoeppner remains the bishop in the Diocese of Crookston despite

suppressing evidence of child sexual abuse after being ordered to produce such

information by a state court judge.

       213.   In 2017, Msgr. Carlo Alberto Capella was accused by United States

authorities of possessing and distributing child pornography. Capella worked as a

diplomat at Defendant Holy See's embassy in Washington, D.C. Instead of leaving

Capella to be prosecuted in the United States, the Vatican invoked diplomatic immunity

and Capella was recalled to the Vatican for investigation.

       214.   Nearly seven months later, in April 2018, the Vatican police arrested

Capella after the Vatican's Promotor of Justice conducted an investigation into the child

pornography charges. A Vatican court sentenced Capella to five years in prison for the

possession and distribution of child pornography in June 2018.



                                             39
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 40 of 63



       215.    Supreme Pontiff Francis has reiterated Supreme Pontiff Benedict's pledge

of "zero tolerance" when it comes to sexual abuse of minors. Despite this, the Holy See

continues to address allegations of child sexual abuse internally, refusing to release the

names of the accused and promoting individuals who either perpetrated the abuse or

helped conceal it.

       216.    Holy See has known that child molesters have a very high rate of

recidivism, meaning that they are likely to abuse more children. As such, it knew that

children, parents, and guardians who did not possess the Holy See’s knowledge about its

agents and former agents and who unsuspectingly were around these agents and former

agents were at a high risk to be sexually molested.

       215.    Because of the high rate of recidivism, the Holy See's agents and former

agents had probably already molested numerous children. As such, Defendant Holy See

knew that there were many victims out there that were hurt because of its policies of

secrecy, deception, and self-protection.

       216.    At all times relevant hereto, children have been and remain at risk because

the public and law enforcement do not know the identity and the locations of these agents

and former agents of the Holy See who have been accused of the rape and sexual assault

of children.

       217.    Promises made by Defendant Holy See to address child sexual abuse have

not been kept.




                                             40
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 41 of 63



       218.   In 2014, Supreme Pontiff Francis instituted a Pontifical Commission for the

Protection of Minors ("PCPM"). This PCPM mandate ended in 2017 without a

commitment from Supreme Pontiff Francis to renew the Commission.

       219.   The PCPM was recently renewed in February 2018 after Supreme Pontiff

Francis received criticism for his handling of the Bishop Barros matter in Chile.

       220.   Two survivors appointed to the Commission terminated their involvement

prior to its culmination because Defendant Holy See refused to implement

recommendations that would protect children.

       221.   In 2015, Supreme Pontiff Francis announced that he was going to create a

tribunal inside the Congregation for the Doctrine of Faith to investigate and prosecute

bishops who concealed sexual abuse.

       222.   In 2016, Supreme Pontiff Francis announced that the tribunal would not be

created.

       223.   Supreme Pontiff Francis and the Holy See have the sole authority and

power to dictate policies, procedures, and protocols regarding the Catholic Church. Most

recently, this includes the following:

       (a) In April 2016, Supreme Pontiff Francis issued an Apostolic Exhortation calling

for Catholics to be more inclusive of homosexuals, divorced, and remarried Catholics;

       (b) In December 2017, Defendant Holy See issued a decree stating that one cannot

sell the hair strands, hands, teeth, or other body parts of saints;

       (c) In February 2018, Supreme Pontiff Francis imposed a mandatory retirement

age on clerics;

                                              41
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 42 of 63



       (d) In 2018, Defendant Holy See gave permission to the Diocese of Winona to

change its name to the Diocese of Winona-Rochester; and

       (e) In March 2018, Supreme Pontiff Francis issued an Apostolic Exhortation

calling for Catholics to embrace holiness.

       224.   Supreme Pontiff Francis has not issued any decree or Apostolic Exhortation

regarding the prevention of clergy sexual abuse despite his authority to do so.

       225.   At all times material hereto, the Holy See employed priests, including

Reverend Timothy Cawley, to provide religious and pastoral services.

       226.   Rev. Cawley’s duties were limited to performing ecclesiastical and

parochial services.

       227.   Upon information and belief, at no time material hereto did Rev. Cawley

perform legislative work or governmental functions on behalf of the Holy See and was

not a civil servant or diplomatic or military employee of the sovereign Holy See.

       228.   Rev. Cawley was employed by the Holy See as a priest.

       229.   Upon information and belief, the duties of Rev. Cawley’s employment

included but were not restricted to teaching the word of God and the law of the church;

providing religious, educational, and counseling services; and obtaining financial support

for the Church.

       230.   At all times relevant hereto, the Holy See controlled Rev. Cawley, was

responsible for punishment if there was wrongdoing, and had some stake in paying Rev.

Cawley for his services.



                                             42
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 43 of 63



       231.   At all times relevant hereto, the Holy See controlled all aspects of Rev.

Cawley's conduct including his clothing, his routine, his practices, and his teachings.

       232.   At all times relevant hereto, the Holy See also supplied Rev. Cawley with

materials for his fundraising and solicitation of property.

       233.   At all times relevant hereto, the Holy See had the sole authority to remove

Rev. Cawley from his position as a priest.

       234.   At all times relevant hereto, Rev. Cawley was a Roman Catholic priest,

employed by and an agent of the Holy See, under its direct supervision and control,

particularly on the issue of the rape and/or sexual assault of children.

       235.   At all times relevant hereto, the Holy See also employed priests to recruit

and solicit adults and children to become members of the financial operation so that the

new members would contribute money.

       236.   At all times relevant hereto, Rev. Cawley was ordained as a Roman

Catholic priest remained under the Holy See's direct supervision, employ and control.

       237.   At Ordination, each priest agrees to be obedient to their Bishop or

Provincial and Defendant Holy See (the Supreme Pontiff).

       238.   The Holy See has complete and final control over each Bishop,

Archbishop, Cardinal, Religious Order Provincial, Religious leader and priest within the

Catholic Church.

       239.   The Holy See is a traditional monarchy, which means that it holds all

authority in the first instance and any authority held by others within the institution is

delegated from the Holy See.

                                              43
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 44 of 63



       240.    The Holy See has reaffirmed this on numerous occasions, including in its

book of rules and regulations.

       241.    The Holy See has complete and total control, including day-to-day control,

over each aspect of the Catholic Church.

       242.    To the extent that some of the entities underneath the Holy See's absolute

control are separate corporations, then the Holy See maintains complete control over

these separate corporations.

       243.    The Holy See directs and requires each of these entities to strictly follow all

of its policies and procedures, requires each of these entities to report its activities to it,

requires each cleric working with the separate corporation to swear absolute obedience to

the Holy See, and is the only entity that can create or terminate these corporations.

       244.    With respect to the particular issue of the rape and sexual abuse of children,

Holy See demands complete and unswerving obedience regarding procedures, the scope

of potential penalties, and how each case will be disposed of ultimately.

       245.    At all times relevant hereto, any corporations, including but not limited to

any Archdiocese of New York and/or the Diocese of Jackson, Mississippi were and are

the alter egos of the Holy See.

       246.    At all times relevant hereto, the Defendant See retained and does still retain

complete and final control over these corporations.

       247.    At all times relevant hereto, the Holy See has day-to-day control of these

entities through mandatory policies and procedures, mandatory meetings, mandatory

obedience, and dictation of most aspects of their agents' lives.

                                               44
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 45 of 63



       248.   The Holy See determined long ago that it would require some of the entities

under its control to incorporate in order to reduce its exposure to claims by people that it

harmed, in order to keep the public from discovering its involvement in the systematic

cover-up and concealment of the rape and sexual abuse of children by its agents, and in

order to defraud those people that its agents harmed, including those that its agents

sexually abused as children.

       249.   The Holy See is the only entity that can fire a priest.

       250.   The Holy See is the only entity that can fire a Bishop, Cardinal, or

Religious leader.

       251.   At all times relevant hereto, St. Mary of the Pines was a school to educate

girls located in Chatawa, Mississippi was controlled, operated and run under Defendant

Holy See's policies and protocols. Defendant Holy See controlled and mandated all

aspects of the parish. The children relied upon Defendant and its agents to provide them

with teaching and shelter at the facilities.

       252.   Upon information and belief, Rev. Cawley was a fundraiser and solicitor of

members for the Holy See who to recruited numerous children, adults and families to

become paying members of the Holy See's organization.

       253.   Upon information and belief, the Holy See wanted to retain Rev. Cawley's

services as a fundraiser and recruiter.

       254.   Rev. Cawley promised obedience to the Holy See (the Supreme Pontiff),

the Bishop of the Diocese of Jackson, and his Provincial.



                                               45
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 46 of 63



       255.   Following his ordination, Rev. Cawley was authorized to represent himself

as a priest of the Holy See, to wear uniform or vestments of a priest, to teach and counsel

the public, including minors, on behalf of the Holy See and to otherwise exercise the

rights, privileges and responsibilities of a Roman Catholic priest.

       256.   Upon information and belief, from approximately 1965 to 1976, Rev.

Cawley worked at, inter alia, St. Mary of the Pines in Chatawa, Mississippi.

       257.   Upon information and belief, Rev. Cawley was appointed to teach, counsel,

instruct and guide child parishioners at, inter alia, St. Mary of the Pines.

       258. In approximately 1967, Rev. Cawley anally raped sexually assaulted the

Plaintiff on the grounds of St. Mary of the Pines.

       259.   Upon information and belief, the Holy See allowed Rev. Cawley to have

unsupervised and unlimited access to children at St. Mary of the Pines.

       260.   Upon information and belief, Rev. Cawley' duties and responsibilities at St.

Mary of the Pines included recruiting and soliciting children in the neighborhood and

their families to become members of the Holy See's organization so that they would pay

money to the organization.

       261.   By placing Rev. Cawley and allowing him to work with children at St.

Mary of the Pines, and by allowing Rev. Cawley to recruit and solicit children to become

members, the Holy See affirmatively represented to minor children and their families,

including Plaintiff, that Rev. Cawley did not have a history of raping and sexually

abusing children and was not a danger to children, that the Holy See did not know or



                                             46
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 47 of 63



suspect that Rev. Cawley had a history of molesting children and that Holy See did not

know that Rev. Cawley was a danger to children.

       261.    The Holy See was in a specialized position where it had knowledge that

Plaintiff did not.

       262.    The Holy See was in a position to have this knowledge because it was Rev.

Cawley' employer, because it was responsible for Rev. Cawley and because its policies

mandated secrecy with respect to the sort of knowledge learned about Rev. Cawley.

       263.    The Plaintiff on the other hand, was a child. As a child she was not in a

position to have information about Rev. Cawley's rape, sexual abuse and/or molestation

of other children or of the Holy See's knowledge of the danger Rev. Cawley posed to

children.

       264.    As a child, the Plaintiff was not in a position to know that the Holy See

mandated that its employees keep such knowledge from others, including children like

her.

       265.    In addition to the representations regarding safety being made directly to

Plaintiff, the Holy See made these representations with knowledge and intent that they

would be communicated to the minor Plaintiff through his parents/caregivers’ words and

actions.

       266.    The Holy See also had reason to believe that the representations made to

Plaintiffs parents/caregivers would influence Plaintiff and particularly that the

representations would influence the amount and type of time spent alone with Rev.



                                             47
             Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 48 of 63



Cawley, his access to Plaintiff, and Rev. Cawley' ability to rape and sexually assault

Plaintiff.

       267.     The Holy See knew or should have known that Rev. Cawley was a child

molester and knew or should have known that Rev. Cawley was a danger to children

before Rev. Cawley raped and sexually assaulted the Plaintiff.

       268.     Because of the superiority and influence that the Holy See had over her, the

Plaintiff believed and relied upon these misrepresentations.

       269.     Rev. Cawley anally raped and/or sexually assaulted the Plaintiff in a

classroom located on within the premises of St. Mary of the Pines.

       270.     The anal rape and sexual assault of the Plaintiff by Rev. Cawley occurred

while she was a minor and student at St. Mary of the Pines.

       271.     The anal rape and sexual assault of the Plaintiff occurred while she was

under the care, custody, authority, control and influence of Rev. Cawley and/or the

catholic educational institution known as St. Mary of the Pines, which authority was

granted to them by the, Holy See.

       272.     The anal rape and sexual assault of the Plaintiff occurred while the abusive

Roman Catholic priest, agent, servant or employee was acting in the scope of their

employment, as part of an agency relationship with the Holy See, and the misconduct was

committed with the apparent authority arising from the employment and/or agency

relationship.

       273.     Due to the nature of the duties of the Holy See’s priests, clerics and agents

and the vast disparity of power that existed within the aforesaid fiduciary relationship, the

                                              48
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 49 of 63



Holy See, is liable for the negligent and/or wrongful conduct of its agents performing the

Holy See’s activities and commercial activities, including a course of fundraising

activities and particular acts of administering private education and counseling programs

in exchange for money.

       274.   Had the Plaintiff or her family known what the Holy See knew or should

have known - that Rev. Cawley was a suspected child molester and a danger to children

before she was anally raped and sexually assaulted by Rev. Cawley – she would not have

been anally raped and sexually assaulted.

       275.   Had the Plaintiff and her family known that the Holy See knew that there

was a widespread problem of its agents raping and sexually assaulting children using she

would not have been anally raped and sexually assaulted by Rev. Cawley.

       276.   As a direct and proximate result of the Holy See's conduct described herein,

the Plaintiff has and continues to suffer, inter alia, physical, emotional, monetary and

other damages.

       277.   If the Holy See had not engaged in its vast enterprise of soliciting funds,

recruiting members, and other commercial activities, and had not deceived the Plaintiff

while undertaking this commercial activity, she would not have been anally raped and

sexually assaulted.

       278.   Upon information and belief, Peter's Pence, the Holy See's seminary

activities, its solicitation of funds, and the other commercial and business activities

described herein all had a direct role in causing the Plaintiffs harms.



                                             49
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 50 of 63



       279.   The Holy See has concealed and continues to conceal important

information about its priests accused of the rape and sexual assault of children.

       280.   Upon information and belief, prior to and since 1962, the Holy See failed to

report multiple allegations of sexual abuse of children by its agents to proper civil

authorities. As a result, children have been and continue to be at risk of being raped

and/or sexually assaulted.

       281.   As a direct result of the Holy See’s conduct described herein, the Plaintiff

has suffered, and will continue to suffer, great pain of mind and body, severe and

permanent emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, humiliation, physical, personal and psychological

injuries.

       282.   As a direct result of the Holy See’s conduct described herein, the Plaintiff

was prevented, and will continue to be prevented, from performing normal daily activities

and obtaining the full enjoyment of life.

       283.   As a direct result of the Holy See’s conduct described herein, the Plaintiff

has incurred and/or will continue to incur expenses for psychological treatment, therapy,

and counseling.

       284.   As a direct result of the Holy See’s conduct described herein, the Plaintiff

has and/or will incur loss of income and/or loss of earning capacity.

       285.   The amount of the Plaintiffs damages will be fully ascertained at trial.




                                             50
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 51 of 63



                                         COUNT I

                         RESPONDEAT SUPERIOR LIABILITY

       286.   The Plaintiff adopts, reiterates and incorporates by reference each and every

allegation contained in the foregoing paragraphs as if set forth fully herein.

       287.   Because of the Plaintiff’s position as a minor, together with the Diocese of

Jackson, St Mary of the Pines and Rev. Crowley’s positions as the agents of the Holy See

as its church, priest and authority figure(s), they were able to have control and influence

over the Plaintiff.

       288.   By their words and actions, the Diocese of Jackson, St. Mary of the Pines

and Rev. Crowley, as the agents of the Holy See, represented to the Plaintiff that the

object of their relationship with her was to provide education, counseling, comfort, and

advice.

       289.   The words and actions of the Diocese of Jackson, St. Mary of the Pines and

Rev. Crowley, as the agents of the Holy See were false and were intended to deceive the

Plaintiff, to gain her trust and confidence, and to obtain control over her.

       290.   The Plaintiff believed, justifiably relied on and gave trust and confidence to

the Holy See’s agents.

       291.   The Holy See, by and through its agents, failed to report the sexual

exploitation and misconduct involving the Plaintiff to any entity of law enforcement

authority and successfully avoided criminal liability as a result.




                                             51
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 52 of 63



       292.   The applicable statutes of limitations are tolled because the Holy See and

its agents concealed the exploitation and misconduct. As a result, the Plaintiff was unable

to discover the wrongfulness of such conduct until recently.

       293.   The applicable statute of limitations was further tolled because the Holy

See’s conduct placed the Plaintiff under duress.

       294.   The Holy See’s exploitation and concealment placed the Plaintiff under

continuing duress in that it caused her to believe that she was at fault for having been

raped and sexually assaulted by the Holy See’s agent.

       295.   The sexual abuse and exploitation of the Plaintiff by the Holy See by and

through its agents and the circumstances under which it occurred caused the Plaintiff to

develop various psychological mechanisms that reasonably made her incapable of

ascertaining the resulting damages from that conduct.

       296.   In approximately 1967, Defendant’s agent Rev. Crowley engaged in

unpermitted, harmful, criminal and offensive sexual conduct and contact on the person of

Plaintiff in violation of, inter alia, the customary international laws of human rights as

codified in the Universal Declaration of Human Rights, the Convention on Rights of the

Child, the Federal common law, the law of the fifty states and the laws of the state of

New York and Mississippi.

       297.   The conduct of the agents, servants, employees and ostensible agents of the

Holy See, in the states of, inter alia, New York and Mississippi in the United States set

forth herein was committed in the course and scope of delegated duties and authority

granted by the Holy See, thereby rendering it vicariously liable under the common law of

                                             52
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 53 of 63



the states, the federal common law, the laws of the fifty states, the law of the states of

New York and Mississippi and customary international law of human rights for the

conduct of those agents, servants, employees and ostensible agents under the doctrine of

respondeat superior (“let the master answer”).

       298.   As a proximate result of the above-described conduct, the Plaintiff has

suffered, and continues to suffer, great pain of mind and body, shock, emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;

was prevented and will continue to be prevented from performing his daily activities and

obtaining the full enjoyment of life; has sustained loss of earnings and earning capacity;

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling.

       299.   As a proximate result of the above-described conduct, the Plaintiff has been

damaged in an amount in excess of the minimum jurisdiction of this court.

                                         COUNT II

                 VIOLATION OF CUSTOMARY INTERNATIONAL
                         LAW OF HUMAN RIGHTS

       300.   The Plaintiff adopts, reiterates and incorporates by reference each and every

allegation contained in the foregoing paragraphs as if set forth fully herein.

       301.   The instructions, mandates and dictates of the Holy See in the United States

prohibiting the disclosure of the identity and existence of pedophiles and sexual predators

under its control, thereby placing children in a position of peril, is a gross violation of

well-established, universally recognized norms of international law of human rights.


                                              53
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 54 of 63



         302.   The customary international law of human rights has been codified in

various international agreement, including but not limited to:

                a.    the Universal Declaration of Human Rights, in that the Defendant,

Holy See, as a matter of policy, at all times practiced, ignored, tolerated, disregarded,

permitted, allowed, condoned or failed to report childhood sexual abuse which the

international community and the civilized world views as cruel, inhumane and degrading;

and

                b.    the Convention on the Rights of the Child, in that the Defendant,

Holy See, among other things, did not make the interests of minor children in its control

their primary responsibility; did not conform to international standards for the safety and

health of those children in considering the suitability of their priests, clerics, bishops,

archbishops, cardinals, agents and servants; did not take all appropriate legislative,

administrative, social and educational measures to protect those children from sexual

abuse; did not prevent, identify, report, investigate, treat or follow-up on instances of

childhood sexual abuse of which it had knowledge; did not take all appropriate measures

to ensure that school discipline was administered in a manner consistent with human

dignity; and did not undertake to protect those children from sexual exploitation and

abuse.

         304.   The Holy See, signed the Universal Declaration of Human Rights in 1948;

it signed the Convention on the Rights of the Child in 1990.




                                              54
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 55 of 63



       305.   The worldwide acceptance of various international agreements, including

the Convention on the Rights of the Child, demonstrates that some of their provisions

have attained the status of customary international law.

       306.   The Convention on the Rights of the Child provides that “in all actions

concerning children . . . the best interests of the child shall be a primary consideration,”

Art. 3, that the signatories “shall take all appropriate legislative, administrative, social

and educational measures to protect the child from all forms of physical or mental

violence, injury or abuse, . . . , including sexual abuse,” Art. 19, and that they “undertake

to protect the child from all forms of sexual exploitation and sexual abuse,” Art. 34.

       307.   The Convention on the Rights of the Child codify longstanding legal human

rights norms that reflect actual practices of states in prohibiting childhood sexual abuse,

are not so novel as to be considered outside the bounds of what is customary and are of

universal concern.

       308.   The practices, instructions, mandates, and dictates of the Holy See, in the

United States prohibiting the disclosure of the identity and existence of pedophiles and

sexual predators under its control and thereby placing children in positions of harm,

whether undertaken under the color of law or only in its capacity as a private actor, are

violations of customary international law, and are crimes to which the law of nations

attributes individual responsibility.

       309.   As more fully set forth supra, the Holy See’s agent Rev. Crowley engaged

in unpermitted, harmful, criminal and offensive sexual conduct and contact on the person

of Plaintiff in violation of, inter alia, the customary international laws of human rights as

                                              55
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 56 of 63



codified in the Universal Declaration of Human Rights, the Convention on Rights of the

Child, the Federal common law, the law of the fifty states and the laws of the state of

New York and Mississippi.

       310.   The conduct of the agents, servants, employees and ostensible agents of the

See, in the states of, inter alia, New York and Mississippi in the United States set forth

herein was committed in the course and scope of delegated duties and authority granted

by the Holy See, thereby rendering it vicariously liable under the common law of the

states, the federal common law, the laws of the fifty states, the law of the states of New

York and Mississippi and customary international law of human rights for the conduct of

those agents, servants, employees and ostensible agents under the doctrine of respondeat

superior (“let the master answer”).

       311.   As a proximate result of the above-described conduct, the Plaintiff has

suffered, and continues to suffer, great pain of mind and body, shock, emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;

was prevented and will continue to be prevented from performing her daily activities and

obtaining the full enjoyment of life; has sustained loss of earnings and earning capacity;

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling.

       312.   As a proximate result of the above-described conduct, the Plaintiff has been

damaged in an amount in excess of the minimum jurisdiction of this court.




                                             56
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 57 of 63



                                        COUNT III

                                      NEGLIGENCE

       313.   The Plaintiff adopts, reiterates and incorporates by reference each and every

allegation contained in the foregoing paragraphs as if set forth fully herein.

       314.   The Holy See, by and through its agents, servants and employees, breached

duties owed to the Plaintiff under the common law of the states, the federal common law,

the laws of the fifty states, the law of the states of, inter alia, New York and Mississippi

and customary international law of human rights, including but not limited to:

              a. The duty to provide safe care, custody and control of the minor children

                  entrusted by their parents to the Roman Catholic churches and schools

                  under the absolute control of the Defendant, Holy See.

              b. The duty to warn parents who entrusted their children’s care, custody

                  and control to the churches and schools of the Roman Catholic Church

                  that priests and other clerics were known pedophiles, sexual predators

                  and perpetrators of childhood sexual abuse.

              c. The duty to report known or suspected perpetrators of childhood sexual

                  abuse to authorities as required by statutory law, common law, and

                  customary international law.

       315.   The Holy See, knew that its priests, clerics and agents in the United States,

including in the states of, inter alia, New York and Mississippi, were committing acts of

childhood sexual abuse and engaging in dangerous and exploitive conduct as pedophiles,

sexual predators and perpetrators of childhood sexual abuse, and that these priests,

                                             57
            Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 58 of 63



clerics, bishops, archbishops, cardinals, agents, and employees created an unsafe

condition on the premises of the aforesaid churches and schools, institutions to whom the

custody and control of said minor children was placed.

         316.   The acts and omissions of the Holy See alleged herein, including the

concealment of its policy of harboring and protecting its abusive priests, agents and

employees from public disclosure and prosecution and directives prohibiting the

reporting of child sexual abuse to authorities, as part of a regular course of commercial

conduct and particular commercial transactions and acts, were a substantial factor in

bringing about the damages suffered by the Plaintiff as a result of childhood sexual

abuse.

         317.   As more fully set forth supra, the Holy See’s agent Rev. Crowley engaged

in unpermitted, harmful, criminal and offensive sexual conduct and contact on the person

of the Plaintiff in violation of, inter alia, the customary international laws of human

rights as codified in the Universal Declaration of Human Rights, the Convention on

Rights of the Child, the Federal common law, the law of the fifty states and the laws of

the state of New York and Mississippi.

         318.   The conduct of the agents, servants, employees and ostensible agents of the

Holy See, in the states of, inter alia, New York and Mississippi in the United States set

forth herein was committed in the course and scope of delegated duties and authority

granted by the Holy See, thereby rendering it vicariously liable under the common law of

the states, the federal common law, the laws of the fifty states, the law of the states of

New York and Mississippi and customary international law of human rights for the

                                              58
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 59 of 63



conduct of those agents, servants, employees and ostensible agents under the doctrine of

respondeat superior (“let the master answer”).

       319.   As a proximate result of the above-described conduct, the Plaintiff has

suffered, and continues to suffer, great pain of mind and body, shock, emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;

was prevented and will continue to be prevented from performing his daily activities and

obtaining the full enjoyment of life; has sustained loss of earnings and earning capacity;

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling.

       320.   As a proximate result of the above-described conduct, the Plaintiff has been

damaged in an amount in excess of the minimum jurisdiction of this court.

                                        COUNT IV

                           BREACH OF FIDUCIARY DUTY

       321.   The Plaintiff adopts, reiterates and incorporates by reference each and every

allegation contained in the foregoing paragraphs as if set forth fully herein.

       322.   A special legal relationship existed between the Plaintiff and the Holy See,

in the nature of a fiduciary relationship, which relationship was carried out by and

through its agents - priests, clerics and administrators - under the direct and absolute

control of the Holy See, in their capacity as paid educators and/or counselors of minor

children in the private schools of the Roman Catholic Church in the states of, inter alia,

New York and Mississippi and the United States.



                                             59
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 60 of 63



       323.   The Holy See breached fiduciary duties owed to the Plaintiff under the

common law of the states, the federal common law, the laws of the fifty states, the law of

the states of, inter alia, New York and Mississippi and customary international law of

human rights, including but not limited to:

              a. The duty to warn parents, who entrusted their children’s care, custody

                  and control to the churches and schools of the Roman Catholic Church,

                  that its priests, clerics and agents in those churches and schools were

                  known pedophiles, sexual predators and perpetrators of childhood

                  sexual abuse.

              b. The duty to report known or suspected perpetrators of childhood sexual

                  abuse to authorities as required by statutory law, the common law, and

                  customary international law.

       324.   As set forth more fully supra, the Holy See’s agent Rev. Crowley engaged

in unpermitted, harmful, criminal and offensive sexual conduct and contact on the person

of Plaintiff in violation of, inter alia, the customary international laws of human rights as

codified in the Universal Declaration of Human Rights, the Convention on Rights of the

Child, the Federal common law, the law of the fifty states and the laws of the state of

New York and Mississippi.

       325.   The conduct of the agents, servants, employees and ostensible agents of the

Holy See, in the states of, inter alia, New York and Mississippi in the United States set

forth herein was committed in the course and scope of delegated duties and authority

granted by the Defendant, Holy See, thereby rendering the Defendant, Holy See,

                                              60
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 61 of 63



vicariously liable under the common law of the states, the federal common law, the laws

of the fifty states, the law of the states of New York and Mississippi and customary

international law of human rights for the conduct of those agents, servants, employees

and ostensible agents under the doctrine of respondeat superior (“let the master answer”).

       326.   As a proximate result of the above-described conduct, the Plaintiff has

suffered, and continues to suffer, great pain of mind and body, shock, emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, and loss of enjoyment of life;

was prevented and will continue to be prevented from performing his daily activities and

obtaining the full enjoyment of life; has sustained loss of earnings and earning capacity;

and/or has incurred and will continue to incur expenses for medical and psychological

treatment, therapy, and counseling.

       327.   As a proximate result of the above-described conduct, the Plaintiff has been

damaged in an amount in excess of the minimum jurisdiction of this court.

                                        COUNT V

                                 INJUNCTIVE RELIEF


       328.   The Plaintiff adopts, reiterates and incorporates by reference each and every

allegation contained in the foregoing paragraphs if set forth fully herein.

       329.   As a result of the violations under the common law of the states, the federal

common law, the laws of the fifty states, the law of the states of, inter alia, New York




                                             61
           Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 62 of 63



and Mississippi and customary international law of human rights set forth herein, and in

addition to monetary damages for those violations, the Plaintiff seeks orders:

              a. requiring that the Holy See, cease its violations of the internationally

                  recognized human rights of children;

              b. requiring the Holy See, to report all allegations of childhood sexual

                  abuse in each and every one of the United States;

              c. requiring that the Holy See, conform its conduct to the mandates of the

                  common law of the states, the federal common law, the laws of the fifty

                  states, the law of the states of, inter alia, New York and Mississippi and

                  customary international law of human rights;

              d. requiring that Holy See, act in ways that are in the best interests of

                  children, and

              e. retaining jurisdiction in this Court for a period of no less than ten (10)

                  years to ensure that the interests of children are not further compromised

                  by the conduct of the Holy See.

       WHEREFORE, the Plaintiff hereby demands judgment against the Defendant,

Holy See, for compensatory damages and, where applicable, punitive damages; for the

injunctive relief sought herein; for their costs herein expended, including attorneys’ fees;

for trial by jury on any and all issues so triable; and for any and all further legal and

equitable relief to which the Court deems equitable, just and proper.

       DATED this _____ day of February 2019.



                                              62
Case 1:19-cv-02195 Document 1 Filed 03/11/19 Page 63 of 63



                          BIRZON & ASSOCIATES

                          By: /s/ Mitchell J. Birzon, Esq.
                            222 East Main Street, Suite 212
                            Smithtown, New York 11787
                            Tel: (631) 265-6300
                            Fax: (631) 265-6799
                            mjbirzon@bsb-lawyers.com
                           Attorneys for the Plaintiff




                            63
